Title: John Adams to Thomas Jefferson, 30 June 1813
From: Adams, John
To: Jefferson, Thomas


          Dear Sir Quincy  June  June 30th 1813
          Before I proceed to the order of the day, which is the terrorism of a former day: I beg leave to correct an Idea, that Some readers may infer from an expression in one of your Letters. No Sentiment or expression in any of my Answers to Addresses were obtruded or insinuated by any Person about me. Every one of them was written with my own hand. I alone am responsable for all the Mistakes and Errors in them. To have called Council to deliberate upon Such a Mass ofwould have taken all the time; and the Business of the State must have been Suspended. It is true, I was Sufficiently plagued by Ps and Ts and
				Ss. These however, were
				but Puppets danced upon the Wires of two Jugglers behind the Scene: and these Jugglers were Hamilton and Washington. How you Stare at the name of Washington! But to return, for the present to
          “The Sensations excited, in free yet firm Minds by the Terrorism of the day.” you Say, none “can conceive them who did not witness them; and they were felt by one party only.”
          Upon this Subject I despair of making myself understood by Posterity, by the present Age, and even by you. To collect and arrange the documents illustrative of it, would require as many Lives as those of a Cat. you never felt the Terrorism of Chaises Rebellion in Massachusetts. I believe you never felt
			 the Terrorism of Gallatins Insurrection in Pensilvania:
			 you certainly never reallized the Terrorism of Fries’s, most outragious Riot and Rescue, as I call it, Treason, Rebellion as the World and great Judges and two Juries pronounced it.
          you certainly never felt the Terrorism, excited by Genet, in 1793. when ten thousand People in the Streets of Philadelphia, day after day, threatened to drag Washington out of his House, and effect a Revolution in the Government, or compell it to declare War in favour of the French
			 Revolution, and against England. The coolest and the firmest Minds, even among the Quakers in Philadelphia, have given their opinions to me, that nothing but the yellow
			 Fever, which removed Dr Hutchinson and Jonathan Dickenson Sargent from this World, could have Saved the United States from a total Revolution of Government. I have no doubt you was fast asleep, in philosophical Tranquility, when ten thousand People, and perhaps many more, were parading the Streets of Philadelphia, on the Evening of my Fast Day. When even Governor Mifflin himself, thought it his Duty to order a Patrol of Horse And Foot to preserve the peace, when Markett Street was as full as Men could Stand
			 by one another, and even before my Door; when Some
			 of my Domesticks in Phrenzy, determined to Sacrifice their Lives in my defence; when all were ready to make a desperate Salley among the multitude, and others were with difficulty and danger
			 dragged
			 back by the others; when I myself judged it prudent and necessary to order Chests of Arms from the War Office to be brought through bye Lanes and back Doors: determined to defend my House an at the Expence of my Life, and the Lives of the few, very few Domesticks and Friends within it. what think you of Terrorism, Mr Jefferson? Shall I investigate the Causes, the Motives, the Incentives to these Terrorisms?
			 Shall I
			 remind you of
			 Phillip Freneau, of Loyd! of  Ned Church? of Peter Markoe of Andrew Brown? of Duane? of Callender? of Tom Paine? of Greenleaf, of Cheetham, of Tennison at New york? of Benjamin Austin at Boston? But above all; Shall I request you, to collect the circular Letters from Members of Congress in the middle and Southern States to their Constituents? I would give all I am worth for a
			 compleat Collection of all those circular Letters. Please to recollect Edward Livingstones motions and Speeches and those of his Associates in the case of Jonathan Robbins.
          The real terrors of both Parties have allways been, and now are; The fear that they shall loose the Elections and consequently the Loaves and Fishes; and that their Antagonists will obtain them. Both parties have excited artificial Terrors and if I were summoned as a Witness to Say upon Oath, which Party had excited, machiavillialy, the most terror, and which had really felt the most, I could not give a more Sincere Answer, than in the vulgar Style “Put Them in a bagg and Shake them, and then See which comes out first.”
          where is the Terrorism, now, my Friend? There is now more real Terrorism in New England than there ever was in Virginia. The Terror of a civil War, a La Vendee, a division of the States &c &c. &c. How shall We conjure down this damnable Rivalry between Virginia, and Massachusetts? Virginia had recourse to Pensilvania, and New york, Massachusetts has now recourse to New york. They have almost got New Jersey and Maryland, and they are aiming at Pennsilvania. And all this in the midst of a War with England, when all Europe is in flames.
          I will give you a hint or two more, on the Subject of Terrorism. When John Randolph in the House and Stephens Thompson Mason in the Senate were treating me, with the Utmost contempt, when Ned Livingston was threatening me with Impeachment for the murder of Jonathan Robbins the native of    Danvers in Connecticutt. When I had certain Information, that the daily
			 Language in an Insurance office in Boston, was, even
			 from the Mouth of Charles Jarvis “We must go to Philadelphia, and dragg that John Adams from his Chair.”
          I thank God that Terror, never yet Seized on my mind. But I have had more excitements to it, from 1761 to this day than any other Man. Name the other if you can. I have been disgraced and degraded and
			 I have a right to complain. But as I always expected it, I have always Submitted to it; perhaps often with too much tameness.
          The amount of all the Speeches of John Randolph in the House for two or three years is, that himself and myself, are the only two honest and consistent Men in the United States. Himself ett eternally in opposition to Government, and myself as constantly in favour of it.
			 He is now in Correspondence with his Friend Quincy, What will come of it, let Virginia and Massachusetts Judge.In my next, you may find Something, upon “Correspondencies” whigg and Tory; Federal and democratic; Virginian and Novanglian; English and French; Jacobinic and despotic. &c
          Mean time, I am as ever your Friend.John Adams
        